Title: Madison’s Notes for Debates on the General Assessment Bill, [Outline B], [23–24 December 1784]
From: Madison, James
To: 


[Outline B]
[23–24 December 1784]
I.  Rel: not within purview of Civil Authority.
tendency of Estabg. Christianity
1. to project of Uniformity
2. to penal laws for supportg. it.
—————
Progres[s] of Gen: Assest. proves this tendency
—————
difference between estabg. & tolerating errour—

II. True question not—Is Rel: necesy.?
are Religs. Estabts. necessy. for Religion? no.
1. propensity of man to Religion.
2. Experience shews Relig: corrupted by Estabt.
3. downfal of States, mentioned by Mr. H[enry]. happened where there was Estabts.
4. Experience gives no model of Gel. Asst?
5. Case of Pa. explained—not solitary. N. J.
See Const: of it. R. I. N. Y. D.
—————
factions greater in S. C.
6. Case of primitive Christianity.
of Reformation
of Dissenters formerly.

III. Decl: Rig[hts]. 7. Progress of Religious Liberty

IV. Policy.
1. promote emigrations from State
2. prevent [immigration] into it as asylum

V. Necessity of Estabts. inferred from State of Conty.
—————
true causes of disease


1. War
}
common to other States &


2. bad laws
produce same complts. in N. E.



3. pretext from taxes
4. State of Administration of Justice.
5. transition from old to new plan.
6. policy & hopes of friends to G. Asst.
—————
true remedies not Estabt. but being out war
1. laws cherish virtue
2. Administ: justice
3. personal example—Association for R.
4. By present vote cut off hope of G. Asst.
5. Education of youth
—————
Probable defects of Bill
dishonor Christianity
—————
panegyric on it on our side
—————
Decl: Rights.
